DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input unit, sign analyzing unit, image analyzing unit, disease information output unit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 8, the preamble refers to a capsule endoscopic image analyzing method, however, the claim does not set forth an “image” to be analyzed.  It is unclear which steps of the method correspond with “image” analysis.

In claims 1 and 8, the limitation “determining findings which are found from a gastrointestinal tract due to the disease” renders the claim indefinite.  It is unclear what is meant by the term “findings” in this context.  Furthermore, it is unclear how “findings which are found” may be found “from” the gastrointestinal tract.  It is unclear if this refers to a physical structure in a gastrointestinal tract, or if this refers to a disease state, or other.
In claims 1 and 8, the limitation “separately providing only frames in which the findings appear in images photographed by a capsule endoscope” renders the claim indefinite.  It is unclear what the term “separately” means in this context, it is unclear what is being separated.  Furthermore, it is unclear what is meant by frames in which “the findings appear”.
	In claim 2, it is unclear what is meant by the limitation “defining a relation between signs and a disease and a relation between the disease and findings in advance”.  It is unclear what the terms “signs” and “findings” mean in this context.  It is unclear what is meant by defining a relation between “signs”, which correspond with a user input, and “findings” which correspond with the patient’s disease.  Furthermore, it is unclear what relationship is being defined in regards to the signs, disease, and findings.
	In claim 2, the term “based on the ontology” lacks antecedent basis.  Furthermore, it is unclear what is meant by “defining a relation…based on the ontology”.

	In claim 3, it is unclear what is meant by the step of “proposing clinical information to prepare a report”, it is unclear what a step of “proposing” would entail.
	In claim 3, in the limitation “including the frame as an image form”, “the frame” lacks antecedent basis.  It is unclear which frame is being referred to.  Furthermore, it is unclear what is meant by “including…as an image form”, it is unclear what an “image form” would be.  It is unclear how a “frame” may be “included” as “an image form”.
	In claim 3, the limitation “information on the disease and the findings as a text form” renders the claim indefinite.  No “information on the disease” is previously described and it is unclear where this information comes from, or how it is connected to the method steps set forth in claim 1.  Further, it is unclear what is meant by “including…as a text form”, it is unclear what a text form would be.
	In claim 4, “the number and the size” lacks antecedent basis.  Furthermore, it is unclear what is meant by “a plurality of findings is provided”, as claim 1 sets forth “determining findings” (plural).  It is unclear if the plurality of findings which are provided is different from those which are set forth in claim 1, or if this intends to refer to the same.  Also, it is unclear what is meant by “the report further includes”, as no statistical information is previously acquired.
	In claim 5, the limitation “wherein a plurality of diseases is provided” renders the claim indefinite.  It is unclear if this refers to a patient having a plurality of diseases, or if this refers to administering to the patient the diseases (infecting the patient).  

	In claim 5, the limitation “according to a matching rate of each disease” renders the claim indefinite.  It is unclear what is meant by a “matching rate”, and it is unclear how a “disease” can have a “matching rate”.  It is unclear what is meant by the “actual occurring probability” of each disease “according” to a matching rate.  It is unclear what the term “according” means in this context.
	In claim 6, it is unclear how the step of “receiving of signs from a user” may additional include “receiving symptoms from a medical information system”.  That is, signs from a user refers to a manual input from the user, while “receiving…from a medical information system” appears to refer to automatically obtaining information from a database.  It is unclear how the signs manually input by the user may “further” be obtained from another system.
In claim 7, the limitation “separately providing of only frames” renders the claim indefinite.  It is unclear what the term “separately” means in this context, it is unclear what is being separated.
In claim 7, the limitation “the overall image photographed by the capsule endoscope” lacks antecedent basis.
In claim 7, “the frame around the first region” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2012/0316421; hereinafter Kumar).
Kumar shows a capsule endoscopic image analyzing system and method (abstract, [0164]), comprising: receiving signs from a user, by a capsule endoscopic image analyzing apparatus ([0070], [0075], [0091], [0128], [0200]);  5determining a disease which shows the signs using disease information included in a knowledge model, by the capsule endoscopic image analyzing apparatus ([0067]-[0068]); determining findings which are found from a gastrointestinal tract due to the disease using finding information included in the 10knowledge model, by the capsule endoscopic image analyzing apparatus ([0069], [0099]-[0100]); and separately providing only frames in which the findings appear in images photographed by a capsule endoscope, by the capsule endoscopic image analyzing apparatus ([0070], [0201]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/           Primary Examiner, Art Unit 3793